 

 



Exhibit 10.1

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

 

NATIONAL MERCHANT CENTER, INC., a California Corporation,

 

Plaintiff,

 

v.

 

MEDIANET GROUP TECHNOLOGIES, INC. dba DUBLI.COM, a Nevada Corporation; and DOES
1 through 50, inclusive,

 

Defendant.

 

 

 

MEDIANET GROUP TECHNOLOGIES, INC.,

 

Counterclaimant,

 

v.

 

NATIONAL MERCHANT CENTER, INC., FIRST DATA MERCHANT SERVICES CORPORATION and
ROES 1 through 20, inclusive,

 

Counterdefendants.

 

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)



Case No. 8:11-cv-00433-AG-JCG

 

DECLARATORY JUDGMENT IN FAVOR OF MEDIANET GROUP TECHNOLOGIES, INC. AND AGAINST
NATIONAL MERCHANT CENTER AND FIRST DATA MERCHANT SERVICES, INC. ON MEDIANET'S
DECLARATORY JUDGMENT CLAIM FOR IMMEDIATE RETURN OF RESERVE FUNDS [RULE 37]

 

 

Complaint Filed: February 9, 2011

 



Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, in
accordance with Federal Rule of Civil Procedure 58 and Whitaker v. Garcetti, 486
F.3d 572, 579 (9th Cir. 2007) (requiring a judgment to be set forth on separate
document), and consistent with the Court’s Findings of Fact and Conclusions of
Law read into the record at the conclusion of the expedited one-day bench trial
held on February 24, 2012 as to MediaNet Group Technologies, Inc.’s claim for
Declaratory Relief,

 



 

 



 

IT IS ORDERED, ADJUDGED, AND DECREED:

 

1. Declaratory judgment is entered in favor of MediaNet Group Technologies, Inc.
(“MEDIANET”) and against defendants National Merchant Center, Inc. (“NMC”) and
First Data Merchant Services Corporation (“FIRST DATA”) on MEDIANET’s claim for
Declaratory Relief regarding the issue of MEDIANET’s claim to the immediate
return of $2,133,852.28 of MEDIANET's funds, which were being held in a reserve
account (the “Reserve Funds”).

 

2. MEDIANET is entitled to immediate possession of the Reserve Funds in the
amount of $2,133,852.28.

 

3. The Clerk of Court shall immediate release to counsel for MEDIANET, all of
the Reserve Funds which NMC deposited with the Court in Case No.
8:11-cv-00433-AG-JCG and Case No. 2:12-cv-00865-AG-JCG.

 

4. NMC and FIRST DATA shall immediately release to counsel for MEDIANET the
remaining amount of the Reserve Funds.

 

5. MEDIANET is the prevailing party on its claim for Declaratory Relief for the
immediate return of the Reserve Funds, and may seek further relief in accordance
with 28 U.S.C. § 2202.

 

IT IS SO ORDERED.

 

Dated:   March 28, 2012   /s/ Andrew J. Guilford   Hon. Andrew J. Guilford  
Judge, United States District Court



 



 

 

 







1   PROOF OF SERVICE       2    



        3   STATE OF CALIFORNIA )       )        ss.: 4   COUNTY OF LOS ANGELES
)



        5   NATIONAL MERCHANT CENTER v. MEDIANET GROUP TECHNOLOGIES    
8:11-cv-00433-AG-JCG  



6           I am employed in the County of Los Angeles, State of California. I
am over the age of 18 and not a party to the within action. My business address
is 555 South Flower Street, Forty-Fifth Floor, Los Angeles, California 90071. 7
      8           On March 16, 2012, I served the within document(s) described
as: 9           NOTICE OF LODGING OF PROPOSED DECLARATORY JUDGMENT IN FAVOR OF
MEDIANET GROUP TECHNOLOGIES, INC. AND AGAINST NATIONAL MERCHANT CENTER AND FIRST
DATA MERCHANT SERVICES CORPORATION ON MEDIANET'S CLAIM FOR IMMEDIATE RETURN OF
RESERVE FUNDS AND PROOF OF SERVICE 10       11           12   on the interested
parties in this action as stated below:         13  

Jonathan G. Gabriel, Esq.



          14  

Gary Salomons, Esq.



     

Jeffrey Alpert, Esq.



  15  

David S. Mayes, Esq.



     

GABRIELSALOMONS, LLP



  16  

16311 Ventura Blvd, Suite 970





      Encino, CA 91436   17  





      818-906-3700   18   818-906-2142           19   x (CM/ECF) Pursuant to the
United States District Court Procedural Rules for Electronic Case Filing and the
Case Management/Electronic Case Filing Rules, I electronically served the
above-listed documents on the parties shown above for the above-entitled case,
as listed above.     20           21   Executed on March 16, 2012, at Los
Angeles, California.         22   I declare under penalty of perjury that I am
employed in the office of a member of the bar of this Court at whose direction
the service was made and that the foregoing is true and correct.    



23                   24   Annette F. Mijanovic         (Type or print name)  
(Signature) 25                   26                   27                   28  
     

 



LAW OFFICES

 

HAIGHT, BROWN &

BONESTEEL, L.L.P.

Los Angeles

  DECLARATORY JUDGMENT

 









 

 

 

 

 

 

 



